Citation Nr: 0735807	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-29 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right tibia and fibula.

2.  Entitlement to service connection for a low back 
disability, claimed as secondary to the veteran's service-
connected residuals of a fracture of the right tibia and 
fibula.

3.  Entitlement to service connection for memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The veteran served on active duty from September 1978 to 
August 1982 and from March 1983 to March 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The issue of entitlement to an evaluation in excess of 10 
percent for residuals of a fracture of the right tibia and 
fibula is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC  VA will notify the veteran 
if additional action is required on his part.


FINDINGS OF FACT

1.  The veteran's low back disability is not attributable to 
service nor may arthritis of the low back be presumed to be, 
and his low back disability is not related to a service-
connected disability.

2.  The veteran does not have memory loss attributable to 
service.


CONCLUSIONS OF LAW

1.  The veteran does not have a low back disability that was 
incurred in or aggravated by service or is proximately due 
to, the result of, or aggravated by service-connected 
disability and arthritis of the low back may not be presumed 
to be of service onset.  38 U.S.C.A. §§ 1131, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2007).

2.  The veteran does not have memory loss that was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
In the present appeal, the appellant was provided with 
initial notice of the VCAA in February 2004 (regarding his 
claim for service connection for a low back disability) and 
in July 2004 (regarding his claim for service connection for 
memory loss), which was prior to the October 2004 rating 
decision on appeal.  Therefore, the express requirements set 
out by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify the claimant in this 
case.  In the February 2004 and July 2004 letters, the RO 
informed the claimant of the applicable laws and regulations, 
the evidence needed to substantiate the claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The 
Board also notes that the letters identified above explicitly 
notified the claimant of the need to submit any pertinent 
evidence in his possession.  See 38 C.F.R. § 3.159(b)(1).  
Thus, the Board finds that the notice required by the VCAA 
and implementing regulations was furnished to the claimant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claims on appeal that are 
presently being decided, the Board finds that the appellant 
is not prejudiced by a decision at this time since these 
claims are being denied.  Therefore, any notice defect, to 
include disability rating and effective date, is harmless 
error since no disability rating or effective date will be 
assigned.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining VA medical records identified by the appellant.  In 
addition, the appellant was afforded VA examinations during 
the pendency of this appeal for his claimed back disability.  

As far as his claim for memory loss, the veteran's 
representative requested in writing in June 2007 that an 
independent medical expert opinion be obtained due to the 
complexity of closed head injuries.  This request was made 
pursuant to 38 C.F.R. § 20.901 (2007) which provides that the 
Board may obtain a medical opinion from an appropriate health 
care professional on medical questions involved in the 
consideration of an appeal when, in its judgment, such 
medical expertise is needed for an equitable disposition of 
an appeal.  See also 38 U.S.C.A. § 7109 (West 2002).  
However, in light of the evidence presented, the Board does 
not find that such medical expertise is needed for an 
equitable disposition of this appeal.  In other words, the 
Board has determined that a VA examination is not necessary 
in order to make an informed decision in this matter.  See 
38 U.S.C.A. § 5103A(d).  The veteran was also provided with 
the opportunity to attend a Board hearing which he declined.    

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Facts

The veteran's service medical records include an October 1980 
Medical Board report noting that the veteran had been struck 
in the right tibia by a piece of wooden beam blown by the jet 
blast of an aircraft on his ship in August 1980.  He 
underwent debridement, irrigation and primary closure of the 
wound and his left leg was placed in a long leg cast.  He was 
diagnosed as having transverse fracture, right tibia and 
fibula, open.  This report contains the veteran's report that 
he fractured his left hip and pelvis at age 11 and that it 
healed without sequelae.

In May 1981 the veteran was re-evaluated for his right leg at 
which time he complained of a lack of endurance in the right 
leg and that his right knee occasionally went out on him.  
The veteran was diagnosed as having quadriceps atrophy, right 
leg, and healed fracture of the right tibia-fibula.  He was 
assigned to a period of limited duty.

The veteran's service medical records are devoid of 
complaints or treatment pertaining to back or memory 
problems.

In a November 1983 rating decision the RO granted service 
connection for fracture of the right tibia and fibula, 
postoperative, and assigned a noncompensable evaluation.

VA outpatient records include a September 2003 VA record 
noting that the veteran was new to VA and was complaining of 
chronic low back pain for six years.  Lumbosacral x-rays 
performed at this time revealed osteoarthrosis and 
atherosclerosis, otherwise negative.  

In February 2004, the veteran filed a claim for service 
connection for a low back disability which he claimed was 
secondary to his service-connected right leg disability, and 
an increased evaluation for his right leg disability.  He 
said that his right leg disability caused him to walk 
differently thus affecting his back.  

In May 2004, the veteran filed a claim for service connection 
for memory loss.  He explained that the blast to his right 
leg in August 2002 caused him to be slammed down on the 
flight deck so hard that the force shattered his helmet.  He 
said that he did not realize until several years later that 
this incident caused him to lose several years of memory.  He 
also said that his back condition forced him to resign from 
his job with the U.S. Postal Service where he had worked for 
12 years.  

The veteran's spouse submitted a statement in May 2004 
stating that the veteran has had memory problems ever since 
she met him in 1995.  She also said that the veteran's back 
had been affected by his limp which was caused by his 
service-connected right leg injury.

During a VA examination for the veteran's back in June 2004, 
the examiner noted that the veteran had a long history of hip 
problems.  He reported that the veteran had been hit by a bus 
when he was a young boy and was presently in need of a hip 
replacement.  The examiner opined that the veteran had a 
medium functional capacity.  He could lift a maximum of 50 
pounds and 25 pounds frequently.  He could also bend and 
stoop frequently and stand and walk at least six hours in an 
eight hour day.  He opined that this was mostly secondary to 
his hip and not his back.  He diagnosed the veteran as having 
mild degenerative joint disease and sacroiliac joint 
functional on the right.  He went on to opine that the 
veteran's back pain was actually secondary to his hip that 
needed to be replaced.  He explained that the veteran had an 
altered gait secondary to this, and significant amount of 
pain, which affected his back.  He further opined that it was 
more likely due to his hip than his status post tibia-fibula 
fracture that was causing his low back problem.  He stated 
that after the veteran got his hip replaced, he imagined that 
his back would improve.  Lumbar spine x-rays revealed mild 
disc space narrowing and degenerative disc disease at L4/5 
and at the lumbosacral joint.  

During a VA examination in June 2004 for the veteran's right 
leg, the examiner reported the veteran's inservice right leg 
injury that included mid-shaft tibia and fibula fractures 
that were openly reduced and internally fixated.  He also 
noted that the rod had been removed later on.  The veteran 
reported a little bit of a limp when the leg got fatigued.  
He did not need a brace, cane or crutch to ambulate.  It is 
noted that he worked in construction and did not miss any 
work secondary to his leg.  The veteran was diagnosed as 
having status-post tibia/fibula fracture with no significant 
residual complications.  Right leg x-rays revealed healed 
fractures involving the distal aspects right tibia and 
fibula.  Alignment was near anatomic.

In the notice of disagreement filed in November 2004, the 
veteran said that the degenerative disc disease of his lumbar 
spine was the result of incorrect reconstruction surgery to 
his leg.  He said the leg condition changed his gait causing 
additional stress on his hip.  The veteran also said that 
after he was discharged from service and returned home, he 
could not remember the names of people whom he had known his 
entire life.

In August 2005, the veteran's spouse submitted a letter 
explaining that she and the veteran were owners of a 
construction company and that the veteran had missed work due 
to his back and right leg, including three months in 2003.  
She also said that in 2004 he was found to have deteriorating 
discs in his hips and underwent surgery causing him to miss 
six months of work.  She reported that he had missed about 
six months of work in the current year.

On file is a private medical record from B.M. Carnell, M.D., 
dated in August 2005.  Dr. Carnell reported the veteran's 
inservice right leg injury, but did not note the hip injury 
the veteran had as a child.  He assessed the veteran as 
having traumatic osteoarthritis of the right knee secondary 
to a compound fracture of the proximate tibia and fibula, 
degenerative joint disease of the lumbar vertebrae, and 
osteoarthritis of the left hip, etiology undetermined.  He 
opined that with the injury that the veteran had to the right 
knee it was inevitable that he would develop additional 
osteoarthritis as he ages.  He said that he could not say 
with absolute certainty that his degenerative joint disease 
of the lumbar vertebrae was not secondary to his injury as he 
walked with a limp for a considerable period of time.  He 
noted that this had been judged to be due to his change in 
gait subsequent to his injury but that he could not state 
with certainty.  He added that the veteran had osteoarthritis 
in the left hip with uncertain etiology.  He went on to state 
the following:  "However, I personally don't know of any 
other 43-year-old gentlemen who have had surgery performed on 
a hip for reasons other than trauma, other than alcoholism 
and [the veteran] is not an alcoholic."  This report also 
contains handwritten notations documenting the veteran's left 
hip injury when he was hit by a bus as a child.

VA outpatient records show that the veteran was treated from 
July 2004 to September 2005 for avascular bony necrosis, left 
hip.  They note that he underwent a left hip core 
decompression for avascular necrosis of the left femoral head 
on June 30, 2004, and had an uneventful recovery until a 
recent "pop" in his left hip five days earlier.  A follow-
up record for avascular necrosis of the left hip status post 
core decompression in September 2005 contains the veteran's 
report of increasing chronic pain in his right lower 
extremity from his knee through his ankle and heel.  Physical 
examination of the right lower extremity revealed that pulses 
were intact and there was no redness.  There was no sign or 
symptom of infection.  The veteran had fair motion in the 
ankle and was mildly tender over the posterior heel as well 
as the anterior tibia.  He had good motion in the knee.  The 
impression rendered was avascular bony necrosis, left hip.  
The examiner said that he would order x-rays of the veteran's 
right ankle, right heel and right knee, and he suspected 
traumatic arthritis.

During a VA orthopedic examination in October 2005, the 
veteran was noted to have degenerative disc disease of the 
lumbosacral spine and progressive low back due to a limp.  
The date of onset was noted to be 1987 and the course was 
intermittent in nature with remissions.  Lumbosacral x-rays 
revealed an impression of mild levoscoliosis, mild narrowing 
of the L5-S1 disc space and minimal osteophytic changes in 
the lumbar spine.  In addition there were no lytic or blastic 
lesions present.  The facet joints were unremarkable.  As to 
the question of whether the veteran's mild degenerative joint 
disease and low back pain were due to his right tibia-fibula 
fracture, the examiner said that he could not resolve this 
issue without resorting to mere speculation.  He did state 
that the veteran had an injury to his left hip as a child and 
developed subsequent aseptic necrosis.  He opined that the 
veteran's hip disability may have caused undue stress on his 
spine.  The examiner noted that he had reviewed the veteran's 
claims file in conjunction with the examination.

The veteran's mother submitted a statement in January 2006 
noting that the veteran had been hit by a vehicle at age 11 
and fractured his left hip and broke a pelvic bone on the 
left side.  She said that after he healed he had no further 
problems.  She reported that he played sports in school and 
never had a limp until his injury in service.  She said there 
was no doubt in her mind that the veteran's back pain was a 
direct result of his accident in service.



III.  Analysis

Pertinent Law and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1131.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R.  § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, including 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1131, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. 
App. 439 (1995) the Court held that service connection may be 
granted for the amount of increase in an otherwise 
nonservice-connected disorder which was caused by aggravation 
from a service-connected disorder.



Low Back

Considering the evidence of record in light of the above-
noted criteria, the Board finds that service connection for a 
low back disability is not warranted on either a direct or 
presumptive basis or as secondary to the service-connected 
right leg disability.

First, regarding direct and presumptive service connection, 
the Board notes that the evidence does not establish that the 
veteran suffered from back problems in service or arthritis 
within one year of service discharge, nor does he contend 
otherwise.  Rather, the veteran contends that his low back 
disability is secondary to his service-connected right leg 
disability.  A September 2003 VA outpatient record notes that 
the veteran was new to VA and was complaining of chronic low 
back pain for six years.  This is indicative of a period 
beginning many years after service.  Lumbosacral x-rays 
performed at this time revealed, in pertinent part, 
osteoarthrosis, otherwise negative.  

In June 2004, the veteran underwent a VA orthopedic 
examination for his spine and was diagnosed as having mild 
degenerative joint disease.  He was again evaluated by VA in 
October 2005 and was diagnosed as having degenerative disc 
disease of the lumbosacral spine.  However, the medical 
evidence does not relate any diagnosis to service.  Rather, 
the evidence relates the veteran's back disability to a 
nonservice-connected left hip disability.  In this regard, 
the VA examiner in June 2004 opined that the veteran's back 
pain was actually secondary to his hip that needed to be 
replaced.  He went on to state that the veteran had an 
altered gait secondary to this, and a significant amount of 
pain, which affected his back.  He further opined that it was 
more likely due to his hip than his status post tibia-fibula 
fracture that was causing his low back problem.  

The October 2005 VA examiner said that he could not resolve 
the question of a relationship between the veteran's mild 
degenerative joint disease and right tibia-fibular fracture 
without resorting to speculation, but did opine that the 
veteran's hip injury as a child and subsequent aseptic 
necrosis in that hip may have caused undue stress on his 
spine.  While this opinion is by no means definitive, it does 
give more weight to the existence of a relationship between 
the veteran's low back disability and nonservice-connected 
left hip disability as opposed to his low back disability and 
service-connected right leg disability.  

There is also the August 2005 report from B.M. Carnell, M.D., 
who stated that he could not say with absolute certainty that 
the veteran's degenerative joint disease of the lumbar 
vertebrae was not secondary his injury (presumably in 
service) as he walked with a limp for a considerable period 
of time.  He reported that the veteran had osteoarthritis of 
the left hip with uncertain etiology, but went on to state 
that he personally did not know of any other 43 year old 
gentlemen who had to have surgery performed in a hip for 
reasons other than trauma (with the exception of alcoholism 
which the veteran did not have).  It does not appear that at 
the time this report was typed, Dr. Carnell was aware of the 
veteran's left hip injury as a child.  Therefore, his 
tentative connection between the veteran's degenerative joint 
disease of the lumbar vertebra and limp cannot be attributed 
with any degree of certainty to the veteran's right leg 
disability, especially in view of subsequent handwritten 
notations (presumably by Dr. Carnell) noting that the veteran 
had a left hip injury as a child per his old records when he 
was struck by a bus.  

The veteran's own contentions regarding a relationship 
between his service-connected right leg disability and low 
back disability are also insufficient to establish service 
connection.  This is so since the veteran, as a layman, is 
not competent to offer an opinion on medical matters, to 
include the etiology of a disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

When considered in its entirety, the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disability, claimed as secondary to 
service-connected right leg disability.  As such, the benefit 
of the doubt doctrine is not for application and the claim 
must be denied.  38 U.S.C.A. § 5107 (West 2002).

Memory Loss

The veteran contends that in addition to injuring his right 
leg in service in August 1980 when the jet blast from an 
aircraft blew a piece of wooden beam into his leg, he 
contends that the blast slammed him down shattering his 
helmet.  He asserts that this incident caused permanent 
memory loss.  However, his service medical records are 
completely devoid of any mention of a head injury or memory 
loss in service.  The veteran does not dispute this.  Indeed, 
he asserts that it was not until several years later that the 
above-described incident caused him to lose several years of 
memory.

Notwithstanding the veteran's assertions above, there is no 
medical evidence that establishes a diagnosis of memory 
impairment or relates such a disability to service.  While VA 
outpatient records in 2003 do record a history of head 
trauma, including a September 2003 record noting that the 
onset of the veteran's head trauma was in 1981, with residual 
retrograde amnesia beginning in 1985, there are no actual 
treatment records or diagnoses of memory impairment.  These 
notations appear to be based on the veteran's report of 
history.  In short, the veteran has presented no medical 
evidence to support this claimed disability.  

The Board in no way disputes the veteran's sincere belief 
that he has a memory impairment related to service.  In 
addition, the Board has considered the May 2004 statement 
from the veteran's spouse attesting to his memory loss ever 
since she met him in 1995.  However, the veteran's opinion as 
to a diagnosis and the etiology thereof, without a supportive 
opinion from a physician, does not constitute the requisite 
medical evidence necessary to establish service connection.  
This is because the veteran is a layman and without medical 
training or expertise, he is not competent to render an 
opinion on a medical matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

The Board also emphasizes that a claim must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
this case, there simply is no competent medical evidence that 
supports the appellant's assertions as to a nexus between his 
active military service and a current memory impairment.

Thus, in view of the lack of medical evidence showing a head 
injury or memory problems in service, continuity of memory 
loss symptomatology since service, and a medical opinion 
relating a present memory loss disability to service, the 
Board finds that the veteran's claim must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of VA's longstanding benefit-of-the-doubt 
doctrine.  However, the competent medical evidence of record 
does not place the claim in relative equipoise.  As the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).


ORDER

Service connection for a low back disability, claimed as 
secondary to a service-connected right leg disability, is 
denied.

Service connection for memory loss is denied.


REMAND

The RO last reviewed the issue of entitlement to an 
evaluation in excess of 10 percent for residuals of a 
fracture of the right tibia and fibula in January 2006 at 
which time it issued the appellant a supplemental statement 
of the case.  Subsequent to this, in March 2007, the RO 
received additional evidence in support of his claim.  This 
evidence included a statement from the veteran in support of 
his claim for an increased evaluation, in which he indicated 
that he was sent for a functional capacity evaluation by his 
VA vocational rehabilitation counselor, as well as a 17 page 
functional assessment evaluation report dated in February 
2007 regarding his right leg.  This report contains medical 
findings pertinent to the veteran's right leg disability and 
is quite relevant to the present claim for an increased 
evaluation.    

As the veteran did not include a written waiver of review of 
the new evidence by the RO, and in light of the relevance of 
the evidence to his claim, the evidence must be reviewed by 
the RO in the first instance.  See 38 C.F.R. § 20.1304(c); 
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affair, 327 F.3d 1339 (Fed. Cir. 2003); Bernard v. Brown, 4 
Vet. App. 384 (1993).  Further, due to the absence of his VA 
vocational rehabilitation and education folder among the 
materials before the Board, this case must also be remanded.

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the appellant is 
afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
folder the veteran's VA vocational 
rehabilitation and education folder.

2.  The RO should review the claims file, 
to include the evidence submitted to the 
RO in March 2007, and determine if the 
claim on appeal can be granted.  If not, 
the appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


